              Case 2:18-cr-00092-RAJ Document 262 Filed 06/09/21 Page 1 of 3




 1                                                                     The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
        UNITED STATES OF AMERICA,                             NO. CR18-0092RAJ
10
                               Plaintiff,
11
                          v.                                  GOVERNMENT’S RESPONSE TO
12
                                                              DEFENDANTS’ MOTION FOR JURY
13                                                            QUESTIONNAIRE (Dkt. #259)
        BERNARD ROSS HANSEN and
14
        DIANE RENEE ERDMANN,
15
                               Defendants.
16
17
18 I.       INTRODUCTION

19          The government submits this response to Defendants’ motion for a jury

20 questionnaire to address both the substance of any jury questionnaire and additional voir
21 dire questions requested by the government.
22 II.      JUROR QUESTIONNAIRE

23          The government does not oppose a juror questionnaire. As noted in the

24 Defendants’ motion, the government defers to the Court on whether any questionnaire
25 should be given to potential jurors and, if so, the appropriate length of the questionnaire
26 and the timing as to when it should be completed and returned to the Court and the
27 parties. The government respectfully requests that the first question, in addition to name,
28 also include city of residence, occupation, and if available, juror number.
     Government’s Response to Defendants’ Motion for Jury Questionnaire - 1       UNITED STATES ATTORNEY
                                                                                   700 STEWART ST, SUITE 5220
     U.S. v. Bernard Ross Hansen, et al. / CR18-0092RAJ
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 262 Filed 06/09/21 Page 2 of 3




 1          In addition, the government offers the following substantive comments.
 2          A. Warning to jurors not to research the case
 3          If the juror questionnaire is mailed to prospective jurors, the government requests
 4 that the jurors be informed at the outset of the questionnaire about the importance of not
 5 doing further research on the case. The questionnaire could introduce the case (similar to
 6 question #48) and the warn the jurors not to research the parties or the case. This
 7 warning should be on the first page of the questionnaire. See Dkt. #259-1 at 1. The
 8 questionnaire could be edited to state:
 9          Portions of this questionnaire cover knowledge you may have about the
10          case. Please do not do anything to learn, or learn more, about the case,
11          including reading news reports or reading anything on the internet about the
12          case. After filling out this questionnaire, please continue to avoid doing
13          anything to learn more about the case. It is important that you do not do
14          anything to expose yourself to additional information about the case.
15          B. The length of the questionnaire
16          Further, in the government’s view, the proposed juror questionnaire is too lengthy
17 and burdensome. The government respectfully suggests shortening it by removing some
18 questions, allowing prospective jurors to complete the questionnaire more efficiently and
19 the parties to process the information received. Questions (or parts of questions) the
20 government suggests removing are: 5, 6 (remove IRS), 11-15, 25, 27-38, 41-42, 47, 48b,
21 48c, 48d, and 49 (remove “or by reputation”).
22          Many of these questions cover very broad ground. Some of these questions cover
23 areas that the government believes are only tangentially related to either the instant case
24 or to the duties of the prospective jurors. Moreover, some questions about specific
25 subject matters, like the pandemic or the 2008 recession, or industries, like the stock
26 market, presented before any statement of the case, may have the effect of conditioning
27 jurors to believe the case relates to those subjects or industries before they have received
28 any evidence.
     Government’s Response to Defendants’ Motion for Jury Questionnaire - 2   UNITED STATES ATTORNEY
                                                                               700 STEWART ST, SUITE 5220
     U.S. v. Bernard Ross Hansen, et al. / CR18-0092RAJ
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                  Case 2:18-cr-00092-RAJ Document 262 Filed 06/09/21 Page 3 of 3




1 III.          GOVERNMENT’S PROPOSED VOIR DIRE
2               In addition to this Court’s general voir dire in criminal cases, and in advance of the
3 deadline in the Court’s scheduling order, the government respectfully submits proposed
4 voir dire questions for prospective jurors in this matter. 1 See Exhibit 1.
5
6               Dated this 9th day of June 2021.
7                                                                  Respectfully submitted,
8
                                                                   TESSA M. GORMAN
9                                                                  Acting United States Attorney
10
                                                                   s/ Brian Werner
11                                                                 BRIAN WERNER
                                                                   BENJAMIN DIGGS
12
                                                                   Assistant United States Attorneys
13                                                                 700 Stewart Street, Suite 5220
                                                                   Seattle, Washington 98101
14
                                                                   (206) 553-7970
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
      If the court decides not to issue a jury questionnaire, the government also suggests including some form
     of those questions from the defendants’ questionnaire to which it has not objected (and which are not
28   otherwise covered by the Court’s general voir dire) as part of the proposed voir dire.
         Government’s Response to Defendants’ Motion for Jury Questionnaire - 3       UNITED STATES ATTORNEY
                                                                                       700 STEWART ST, SUITE 5220
         U.S. v. Bernard Ross Hansen, et al. / CR18-0092RAJ
                                                                                       SEATTLE, WASHINGTON 98101
                                                                                             (206) 553-7970
